As filed with the Securities and Exchange Commission on August 23, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 B.O.S BETTER ONLINE SOLUTIONS LTD. (Exact name of Registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Freiman Street Rishon LeZion, 75100, Israel (+972) 3-954-1000 (Address and Telephone Number of Registrant's principal executive offices) BOS - Supply Chain Solutions (Summit), Inc. 1008 Teaneck Road, Teaneck New Jersey 07666 Tel:201-837-3644 Facsimile:201-833-1164 (Name, address and telephone number of agent for service) Copies To: Brian Brodrick, Esq. Phillips Nizer LLP 666 Fifth Avenue New York, New York 10103 (212) 841-0700 Shlomo Landress, Adv. Amit, Pollak, Matalon & Co. NITSBA Tower, 17 Yitzhak Sadeh Street Tel Aviv 67775, Israel 972-3-568-9000 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Ordinary Shares, nominal value NIS 20.00 per share $ $ $ Ordinary Shares, nominal value NIS 20.00 per share $ $ $ Ordinary Shares, nominal value NIS 20.00 per share $ $ $ Total $ $ Represents up to 1,614,382 ordinary shares that may be sold from time to time pursuant to this registration statement by the selling shareholders named herein.Pursuant to Rule 416 of the Securities Act of 1933, as amended, this Registration Statement also includes additional ordinary shares issuable upon stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(g) under the Securities Act. Represents ordinary shares issuable upon conversion of convertible loans. Represents shares issuable upon exercise of warrants that were issued to the selling shareholders. The warrants' exercise price is $2.75 per ordinary share. Represents ordinary shares issuable upon exercise of warrants that were issued to a selling shareholder. The warrants' exercise price until August 3, 2011 is $3.25 per ordinary share and thereafter, the exercise price shall be increased to $4.00 per ordinary share. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED August 23, 2010 1,614,382 of Ordinary Shares Offered by Selling Shareholders PROSPECTUS B.O.S BETTER ONLINE SOLUTIONS LTD. The selling shareholders identified in this prospectus, may offer to sell up to 1,614,382 ordinary shares issuable upon the conversion of convertible loans extended to B.O.S Better Online Solutions Ltd. ("BOS") in July 2009 and February 2010 and upon the exercise of warrants issued by BOS in connection with the convertible loans. BOS is filing the registration statement of which this prospectus is a part at this time to fulfill a contractual obligation to do so, which the Company undertook. We will not receive any of the proceeds from the sale of the ordinary shares by the selling shareholders other than the exercise price payable to us upon the exercise of the warrants held by the selling shareholders. We have agreed to bear all of the expenses in connection with the registration and sale of these ordinary shares other than underwriting discounts and sales commissions. Our ordinary shares are traded on the NASDAQ Capital Market under the symbol “BOSC”.On August 20, 2010, the last reported sale price of our ordinary shares on the NASDAQ Capital Market was $1.38 per share. You are urged to obtain current market quotations for the ordinary shares. You should read both this prospectus and any prospectus supplement, together with the additional information described under the heading "Incorporation of Certain Documents by Reference" before you decide to invest in our ordinary shares. INVESTING IN OUR ORDINARY SHARES INVOLVES A HIGH DEGREE OF RISK.SEE “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE PURCHASING OUR ORDINARY SHARES. Neither the Securities and Exchange Commission nor any state securities commission or the Israeli Securities Authority has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010 TABLE OF CONTENTS Item Page Prospectus Summary 3 The Offering 4 Risk Factors 4 Forward-Looking Statements 15 Capitalization and Indebtedness 16 Use of Proceeds 16 Selling Shareholders 17 Description of Ordinary Shares 19 Plan of Distribution 20 Offering Expenses 22 Validity of Securities 23 Experts 23 Where You Can Find More Information 23 Incorporation of Certain Documents by Reference 24 Enforceability of Civil Liabilities 25 You should rely only on the information contained or incorporated by reference in this prospectus or any supplement. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and any underwriter or agent is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 2 PROSPECTUS SUMMARY ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process. Under this shelf process, the selling shareholders referred to in this prospectus may sell up to 1,614,382 ordinary shares, from time to time, in one or more offerings in any manner described under the section in this prospectus entitled “Plan of Distribution”. This prospectus does not contain all of the information set forth in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. Accordingly, you should refer to the registration statement and its exhibits for further information about us and our ordinary shares. Copies of the registration statement and its exhibits are on file with the SEC. Statements contained in this prospectus concerning the documents we have filed with the SEC are not intended to be comprehensive, and in each instance we refer you to a copy of the actual document filed as an exhibit to the registration statement or otherwise filed with the SEC. We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus. The selling shareholders are offering to sell, and seeking offers to buy our ordinary shares only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of ordinary shares. Unless the context otherwise requires, all references in this prospectus to “BOS,” “we,” “our,” “our company,” “us” and the “Company” refer to B.O.S Better Online Solutions Ltd. and its consolidated subsidiaries. All references in this prospectus to “ordinary shares” refer to our ordinary shares, nominal value NIS 20.00 per share. All references in this prospectus to “dollars” or “$” are to United States Dollars. All references in this prospectus to “shekels” or “NIS” are to New Israeli Shekels. THE COMPANY We were incorporated in Israel in 1990 and are subject to the Israeli Companies Law 1999 - 5759. Our executive offices and engineering, development, testing, shipping and service operations are located in Israel and the United States. Our telephone number is 972-3-954-1000 and our website address is www.boscorporate.com. Our subsidiaries’ websites are:BOS-Odem Ltd. ("Odem") - www.odem.co.il; Odem also maintains a website showcasing our services in the field of RFID - www.yourfid.com;BOS-Dimex Ltd. ("Dimex") - www.dimex.co.il and BOS - Supply Chain Solutions (Summit), Inc. ("Summit") -www.summitradio.com. The information contained on, or linked from, our websites is not a part of this prospectus. We operate our business through two segments: · Supply Chain Solutions – conducted through two wholly owned subsidiaries: Odem and Summit. Our Supply Chain Solutions business offers a wide range of electronic components to customers in the aviation and aerospace industry that prefer to consolidate their component acquisitions through a supplier that is able to provide a comprehensive solution to their components-supply needs. 3 · RFID and Mobile Solutions – conducted through our wholly owned subsidiary, Dimex. Our RFID and Mobile Solutions offerings form a comprehensive turn-key solution, combining mobile infrastructure of manufacturers that we represent, middleware software and a software application. THE OFFERING This prospectus relates to the offering by selling shareholders of up to 1,614,382 ordinary shares as follows: · up to 772,643 ordinary shares thatare issuable upon conversion of convertible loans extended to the Company in July 2009 and February 2010; and · up to 841,739 ordinary shares issuable to the selling shareholders upon the exercise of warrants that were issued in the July 2009 and the February 2010 debt financing. For additional details see “Selling Shareholders”. BOS is filing the registration statement of which this prospectus is a part at this time to fulfill its contractual obligation to do so.Registration of the ordinary shares does not necessarily mean that all or any portion of such ordinary shares will be offered for sale by the selling shareholders. RISK FACTORS You should carefully consider the risks described below and all the information contained or incorporated by reference into this prospectus before making an investment decision regarding our ordinary shares.The risks described below are not the only risks facing our company.Additional risks and uncertainties that we are not aware of or that we currently believe are immaterial may also adversely affect our business, financial condition, results of operation and liquidity. The trading price of our ordinary shares could decline due to any of these risks, and you may lose all or part of your investment. Risks relating to our financial results and capital structure: The global economic slowdown has and may continue to have an adverse impact on our financial results. We, like other companies, have been and are subject to the effects of market slowdowns. If general economic conditions fail to improve, or if they continue to deteriorate, our revenues, operating results and financial condition would be adversely affected. Our revenues for year 2009 decreased by 35% to $33.2 million from $50.8 million in year 2008, which reflects the impact of the economic slowdown on our business. The sharpest decrease in revenues was in our subsidiary, BOS - Supply Chain Solutions (Summit) Inc. (“Summit”), whose revenues decreased from $17 million in year 2008 to $8.6 million in year 2009, a 49% decrease. These results reflect the sharp decline experienced by the aviation and aerospace industry in 2009. Our intangible assets as of December 31, 2009 amounted to $6.2 million. Following the economic slowdown we recorded a goodwill impairment charge of $1.9 million in 2008 and an additional goodwill impairment charge of $1.2 million in 2009, both related to our Supply Chain Solutions segment. As a result, as of December 31, 2009, the Supply Chain Solutions segments’ goodwill was fully impaired. If general economic conditions fail to improve, we may be required to record additional impairment charges in respect of other intangible assets. Our customers’ debt is derived from sales to customers located primarily in Israel, South America, North America and Europe. We do not have any collateral or credit insurance in respect of the customers debt. The balance of allowance for bad debt as of December 31, 2009 amounted to $214,000, which was determined by the management to be sufficient. If general economic conditions fail to improve, we may be required to record additional and significant allowances for bad debts. 4 We have had a history of losses and our future levels of sales and ability to achieve profitability are unpredictable. As of June 30, 2010, we had an accumulated deficit of $66 million. In 2009, we had a net loss of $9.1 million.In the first six months of 2010 we had a net profit of $15,000. Our ability to maintain and improve future levels of sales and achieve profitability depends on many factors, which include: · improvement in world economic conditions in general and in the aerospace industry in particular; · increased demand for our existing products; · developing and selling new RFID and Mobile Solutions products to meet customer needs; · controlling costs and successfully implementing our business strategy; · manufacturing and deliveringproducts in a timely manner; and · having access to sufficient working capital financing to support our operations. There can be no assurance that we will be able to meet our challenges and experience any growth in sales or achieve profitability in the future, that the levels of historic sales orwill continue in the future or that our net losses will not increase in the future. We may be unable to maintain our gross profit margins. Our sales and profitability may vary in any given year, and from quarter to quarter. In order to increase sales or to enter into new markets with new products we may find it necessary to decrease prices in order to be competitive. Additionally, our gross profit margin tends to fluctuate mainly due to variety and mix of products of the Supply Chain Solutions segment. We may not be able to maintain current gross profit margins in the future, which would have a material adverse effect on our business. We require a significant amount of cash to satisfy our debt obligations. If we fail to generate sufficient cash flow from operations, we may need to renegotiate or refinance our debt, obtain additional financing, postpone capital expenditures or sell assets. As of June 30, 2010 we had $10.9 million of short termbank loans drawn under a revolving credit facility, $464,000 current maturities of long term loans and $578,000 of long terms bank loans. In addition, as of June 30, 2010 we had $2.2 million of long term convertible notes and short term and long term in total amount of$829,481 debt to Dimex Systems (1988) Ltd. ("Dimex Systems"). We depend mainly on cash generated by continuing operating activities to make payments on our debt. We cannot assure that we will generate sufficient cash flow from operations to make the scheduled payments on our debt. Our ability to meet our debt obligations will depend on whether we can successfully implement our business strategy, as well as on economic, financial, competitive and technical factors. Some of the factors are beyond our control, such as economic conditions in the markets where we operate or intend to operate, changes in our customers’ demand for our products, and pressure from existing and new competitors. Also, because part of our loans bear interest at floating rates, we are susceptible to an increase in interest rates. If we cannot generate sufficient cash flow from operations to make scheduled payments on our debt obligations, we may need to renegotiate the terms of our debt, refinance our debt, obtain additional financing, delay planned capital expenditures or sell assets. If our lenders decline to renegotiate the terms of our debt in these circumstances, the lenders could declare all amounts borrowed and all amounts due to them under the agreements due and payable. 5 In addition, our short and long term bank loans contain certain provisions, restrictions and financial covenants, which if violated, could result in the full principal amounts together with interest and other amounts becoming immediately due and payable in cash. One of the restrictions is on the transfer of funds between our Israeli and U.S. subsidiaries. If we do not have the cash resources to repay our indebtedness in such circumstances, our bank lenders could foreclose on our assets that are subject to liens and sell our assets to satisfy the debt. We depend on two banks which provide our short and long term loans. The Company manages its loans in two banks: (i) Bank Leumi Le Israel Ltd. (“Bank Leumi”) which provides credit to the Company and its Israeli subsidiaries and (ii) JPMorgan Chase Bank (“JPMorgan Chase”) which provides credit to Summit. Our credit line with JPMorgan Chase expires at the end of August 2010. The Company is in discussions with JPMorgan Chase for the renewal of the credit line and expects that it will be renewed for a period or periods and on terms as shall be agreed between the parties. In case of the termination or expiration of our credit lines, a deterioration in our relationswith our banks or adverse changes in the financial position of either of these banks, our liquidity could be materially adversely affected. Our assets are subject to security interests in favor of our bank lenders. Our failure to repay the bank loans, if required, could result in legal action against us, which could require the sale of all of our assets. The repayment of our bank debt is secured by a first priority floating charge on all of our Company’s assets, present and future as they may be changing from time to time, and by a first priority fixed charge on all of the Company’s issued and unpaid-for share capital, its goodwill and its shares ofDimex, Summit and Odem. In addition, the Company and its Israeli subsidiaries entered into a series of inter company guarantees in favor of our bank lenders. If we are unable to repay the bank loans when due, our lenders could foreclose on our assets in order to recover the amounts due. Any such action would require us to curtail or cease operations. Our debt obligations may hinder our growth and put us at a competitive disadvantage. Our debt obligations require us to use a substantial portion of our operating cash flow to repay the principal and interest on our loans. This reduces funds available to grow and expand our business, limits our ability to pursue business opportunities and makes us more vulnerable to economic and industry downturns. The existence of debt obligations and covenants also limits our ability to obtain additional financing on favorable terms. Due to restrictions in our loan agreements, we may not be able to operate our business as we desire. Our loan agreements contain a number of conditions and limitations on the way in which we can operate our business, including limitations on our ability to raise debt, sell or acquire assets and pay dividends. Our loan agreements also contain various covenants, which require that we maintain certain financial ratios related to shareholder's equity and operating results. These limitations and covenants may force us to pursue less than optimal business strategies or forgo business arrangements which could have been financially advantageous to our shareholders and us. Our failure to comply with the covenants and restrictions contained in our loan agreements could lead to a default under the terms of these agreements. Risks related to our business: We depend on key personnel for the success of our business. Our success depends, to a significant extent, on the continued active participation of our executive officers and other key personnel. In addition, there is significant competition for employees with technical expertise in our industry. In order to succeed we would need to be able to: · retain the executive officers and key technical personnel who have been involved in the development of our two divisions; 6 · attract and retain additional qualified personnel to provide technological depth and support to enhance existing products and develop new products; and · attract and retain highly skilled computer operating, marketing and financial personnel. We cannot make assurances that we will be successful in attracting, integrating, motivating and retaining key personnel. If we are unable to retain our key personnel and attract additional qualified personnel as and when needed, our business may be adversely affected. We have substantially decreased the number of our employees and due to the reduced staff we may be unable to meet our revenue objectives. Starting from the end of 2008 and through June 2010, our workforce was reduced from 154 employees to 107 employees, a reduction of 30% of our workforce.This decrease was related to the economic slow down, which affected our revenues. With the decreased staff, we may be unable tomeet our revenue targets. If we need to further reduce the number of employees, ourability to grow, and achieve our business and operational goals may behindered. Integration of our acquisitions requires significant financial and management resources and there is no assurance that the acquisitions may prove successful. In recent years we have completed two major acquisitions, of the U.S. based Summit, in November 2007, and of the assets of the Israeli based Dimex Systems, in March 2008. Our growth increases the complexity of our operations, places significant demands on our management and our operational, financial and marketing resources and involves a number of challenges, including: · managing geographically dispersed operations; · retaining and motivating key personnel of the acquired businesses; · assimilating different corporate cultures; · preserving the business relationships with existing key customers and suppliers; · maintaining uniform standards, controls, procedures and policies; and · introducing joint products and service offerings. There can be no assurance that we will be able to successfully integrate and manage our acquisitions in order to maintain and grow the combined business and maximize the potential synergies. Further, once integrated, on acquisitions may not achieve comparable levels of revenues, profitability or productivity aswere prior to the acquisition or otherwise perform as expected. The occurrence of any of these events could harm our business, financial condition or results of operations. 7 We may be unable to effectively manage our growth and expansion, and as a result, our business results may be adversely affected. Our goal is to grow significantly over the next few years. The management of our growth, if any, will require the continued expansion of our operational and financial control systems, as well as a significant increase in our financial resources and in our delivery and service capabilities. These factors could place a significant strain on our resources. Our inability to meet our delivery commitments in a timely manner (as a result of unexpected increases in orders, for example) could result in losses of sales, our exposure to contractual penalties, costs or expenses, as well as damage to our reputation in the marketplace. Our inability to manage growth effectively could have a material adverse effect on our business, financial condition and results of operations. If our efforts to raise capital do not succeed, our efforts to increase our business may be seriously jeopardized. A significant part of the revenues of our supply chain business are from two major customers: Israel Aircraft Industries (“IAI”) and a strategic Latin American customer (the “Strategic Customer”). Sales to IAI and the Strategic Customer accounted for 12% and 6% of our year 2009 revenues, and for 7% and 9% of our second quarter of 2010 revenues, respectively.An interruption in our business relationship with either of these customers would result in a significant reduction in our revenues, backlog and in a write-off of inventory, and would have a material adverse effect on our business and results of operations. Our long term sales agreement with IAI will end by December 2010. In July 2008, we signed a contract for the sale of components to the Strategic Customer. The contract provides for a framework for orders during an initial term (until 2012). The contract may be extended for additional five-year terms. Pursuant to the contracts with IAI and the Strategic Customer, we committed to a fixed components sale price through the respective contract periods. Hence significant appreciation in the cost price of electronic components may materially adversely impact our financial results. Under the agreements with IAI and the Strategic Customer, we are obligated to hold inventory of products necessary for three months of production. This requires us to incur the costs of purchasing inventory without having an outstanding purchase order for the products. Each of our agreements with IAI and the Strategic Customer subjects us to the following risks: · We may not be able to finance the purchasing for three months of production, as required under these agreements, due to deficiency in working capital. Meeting the inventory requirements under these agreements may adversely effect our financial position. · If we are unable to sell products that are purchased to be held in inventory, we may incur difficulties in working capital, write-offs and write-downs as a result of slow-moving items, technological obsolescence, excess inventories, discontinued products and products with market prices lower than cost. Such write-offs, write-downs and difficulties in working capital could adversely affect our operating results and financial condition. Supply Chain Solutions programs of electronic components accommodate the preference of customers to work with a limited number of suppliers that will be able to provide a wide range of electronic components under one order. In the event we are not able to provide certain of the components ordered, the customer could elect to terminate the entire order before its delivery. This could cause us to remain with excess and obsolete inventory and would adversely affect our results of operations. 8 The continued growth of our RFID and Mobile Solutions segment depends on our ability to expand sales abroad. In 2009, and in the first six months of 2010, our RFID and Mobile Solutions revenues that were generated from sales outside of Israel accounted for 9% and 2% of our entire RFID and Mobile Solutions revenues in the respective periods.Continued growth of this segment depends on our ability to further increase our sales abroad. There can be no assurance that we will be able to maintain and increase our revenues from these markets. Certain customers of our Supply Chain Solutions may cancel purchase orders they placed before the delivery. Certain purchase orders of our Supply Chain Solutions provide that they may be cancelled by the customer before delivery. In the event substantial orders are so cancelled, there is no assurance that we will be able to sell the pre-purchased inventory at a profit, or at all. This could result in excess and obsolete inventory and could have a material adverse effect on our results of operations. The Company’s subsidiary, Summit, engages in a number of business activities governed by Federal Regulations, which if violated, could subject the Company to civil or criminal fines and penalties. The Company’s subsidiary, Summit, engages in a number of business activities governed by U.S. Government procurement laws and regulations, regulations relating to import-export control and technology transfer restrictions. Failure by us or our sales representatives to comply with these laws and regulations could result in administrative, civil, or criminal liabilities and could, in the extreme case, result in suspension or debarment from government contracts or suspension of Summit’s export privileges, which could have a material adverse effect on us. We are required to make additional payments towards the acquisition of the assets of Dimex Systems. In March 2009, the Company entered into an amendment to the 2008 Dimex Systems Asset Purchase Agreement that revised the payment schedule of the approximately NIS 10 million payable in three semi-annual installments through June 2010. The amendment provided for a NIS 3.5 million payment in March 2009, NIS 4 million to be paid in 6 equal monthly installments each, starting on January 15, 2010, and the remaining approximately NIS 2.5 million was converted into the same type of convertible debentures subsequently issued by the Company in July 2009. On February 4, 2010, the Company entered into an additional amendment to the Dimex Systems Asset Purchase Agreement, further revising the schedule of remaining payments to Dimex Systems. The amendment provides for payment of NIS 300,000 in January 2010 and NIS 3.1 million to be paid, together with interest, in monthly installments commencing July 2010 through December 2013. NIS 600,000 were converted into the same long-term convertible debentures, into which NIS 2.5 million were previously converted, and in connection with such conversion the Company issued to Dimex Systems a warrant to purchase 49,721 ordinary shares at exercise price of $2.75 per ordinary share. In addition, the Company issued to Dimex Systems a warrant to purchase 69,096 ordinary shares at an exercise price of $3.25 per ordinary shares during the first 18 months commencing August 3, 2011 and $4.00 per ordinary share thereafter. Following this amendment, Dimex Systems holds a total of NIS 3.1 million long-term convertible debt. If we are unable to make these payments, we will be in breach of contract and our financial position, and results of operation could be adversely affected. We rely on certain key suppliers. Most of our sales rely on products of certain key suppliers, which represent 18% of our first six months of 2010 Supply Chain Solutions segment purchases were sourced from five key suppliers and 55% of our first six months of 2010 RFID and Mobile Solutions segment purchases were sourced from five key suppliers. In the event that any of our key suppliers becomes unable to fulfill our requirements in a timely manner or if we cease our business relationship with these suppliers, we may experience an interruption in delivery and a decrease in our business until an alternative source of supply can be obtained. 9 Future changes in industry standards may have an adverse effect on our business. New industry standards in the aviation and defense industry could cause a portion of our Supply Chain Solution segment’s inventory to become obsolete and unmarketable which would adversely affect our results of operations. If revenue levels for any quarter fall below our expectations, our results of operations will be adversely affected. Our revenues in any quarter are substantially dependent on orders received and delivered in that quarter. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expenses levels are relatively fixed, or require some time for adjustment. As a result, revenue levels below our expectations will adversely affect our results of operations. The rate of inflation in Israel may negatively impact our costs if it exceeds the rate of devaluation of the NIS against the U.S. dollar. Similarly, the U.S. dollar cost of our operations in Israel will increase to the extent increases in the rate of inflation in Israel are not offset by a devaluation of the NIS in relation to the U.S. dollar. A substantial amount of our revenues is denominated in U.S. dollars(“U.S. dollars” or “dollars") or is U.S. dollar-linked, but we incur a significant portion of our expenses, principally salaries and related personnel expenses in Israel and rent for our facilities in Israel, in NIS. As a result, we are exposed to the risk that the rate of inflation in Israel will exceed the rate of devaluation of the NIS in relation to the U.S. dollar or that the timing of this devaluation lags behind inflation in Israel. In that event, the U.S. dollar cost of our operations in Israel will increase and our U.S. dollar-measured results of operations will be adversely affected. Similarly, we are exposed to the risk that the NIS, after adjustment for inflation in Israel, will appreciate in relation to the U.S. dollar. In that event, the dollar-measured cost of our operations in Israel will increase and our dollar-measured results of operations will be adversely affected. During 2007, 2008 and 2009, the inflation adjusted NIS appreciated against the U.S. dollar, which raised the U.S. dollar cost of our Israeli operations. We cannot predict whether in the future the NIS will appreciate against the U.S. dollar or vice versa. Any increase in the rate of inflation in Israel, unless the increase is offset on a timely basis by a devaluation of the NIS in relation to the U.S. dollar, will increase our labor and other costs, which will increase the U.S. dollar cost of our operations in Israel and harm our results of operations. We may be unable to maintain and continue developing marketing and distribution arrangements and expand our reach into overseas markets. Sales outside Israel accounted for33% of our total sales in the first six months of 2010, for 32% in 2009 and for 42% in 2008. If we are not able to maintain our existing distribution channels and expand to new international markets, our operating results may be materially adversely affected. If we are unsuccessful in developing and introducing new products, we may be unable to expand our business. The market for some of our products is characterized by rapidly changing technology and evolving industry standards. The introduction of products embodying new technology and the emergence of new industry standards can render existing products obsolete and unmarketable and can exert price pressures on existing products. Our ability to anticipate changes in technology and industry standards and successfully develop and introduce new and enhanced products as well as additional applications for existing products, in each case on a timely basis, will be critical in our ability to grow and remain competitive. Although these products are related to, and even incorporate our existing products, there can be no assurance that we will be able to successfully develop and market any such new products. If we are unable, for technological or other reasons, to develop products that are competitive in technology and price and responsive to customer needs, our business will be materially adversely affected. 10 We have significant sales worldwide and could encounter problems if conditions change in the places where we market our products. We have sold and intend to continue to sell our products in North and South America, Europe, China and Asia Pacific. A number of risks are inherent in engaging in international transactions, including: · possible problems in collecting receivables; · imposition of governmental controls, or export license requirements; · political and economic instability in foreign companies; · trade restrictions or changes in tariffs being imposed; and · laws and legal issues concerning foreign countries. If we should encounter such difficulties in conducting our international operations, it may adversely affect our business condition and results of operations. We may be unable to successfully defend ourselves against claims brought against us. We are defendants in a number of lawsuits filed against us, and from time to time in the normal course of our business, may receive written demands for payments from prospective plaintiffs. Legal proceedings can be expensive, lengthy and disruptive to normal business operations, and can require extensive management attention and resources regardless of their merit. Moreover, we cannot predict the results of all proceedings and there can be no assurance that we will be successful in defending ourselves against them. An unfavorable resolution of a lawsuit or proceeding could materially adversely affect our business, results of operations and financial condition. We may be obligated to indemnify our directors and officers. The Company has agreements with its directors and senior officers which provide, subject to Israeli law, indemnification by the Company of directors and senior officers for: (a) monetary liability imposed upon them in favor of a third party by a judgment, including a settlement or an arbitral award confirmed by the court, as a result of an act or omission of such person in its capacity as a director or officer of the Company, (b) reasonable litigation expenses, including attorney’s fees, incurred by them pursuant to an investigation or a proceeding commenced against them by a competent authority if it was terminated without an indictment and without having a monetary charge imposed on them in exchange for a criminal procedure (as such terms are defined in the Israeli Companies Law 1999 – 5759 (the “Israeli Companies Law”)), or that was terminated without an indictment but with a monetary charge imposed on them in exchange for a criminal procedure in a crime that does not require proof of criminal intent, as a result of an act or omission of such person in its capacity as a director or officer of the Company, and (c) reasonable litigation expenses, including attorney’s fees, incurred by such a director or officer or imposed on him by a court, in a proceeding brought against him by or on behalf of the Company or by a third party, or in a criminal action in which he was acquitted, or in a criminal action which does not require criminal intent in which he was convicted, in each case relating to acts or omissions of such person in its capacity as a director or officer of the Company. Payment pursuant to such indemnification may materially adversely affect our financial condition. 11 The measures we take in order to protect our intellectual property may not be effective or sufficient. Our success is dependent upon our proprietary rights and technology. We currently rely on a combination of trade secrets, copyright and trademark law, together with non-disclosure and invention assignment agreements, to establish and protect the proprietary rights and technology used in our products. We generally enter into confidentiality agreements with our employees, consultants, customers and potential customers and limit the access to and the distribution of our proprietary information. Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use our technology without authorization, or to develop similar technology independently. We do not believe that our products and proprietary rights infringe upon the proprietary rights of others. However, there can be no assurance that any other party will not argue otherwise. The cost of responding and adequately protecting ourselves against any such assertion may be material, whether or not the assertion is valid. Further, the laws of certain countries in which we sell our products do not protect our intellectual property rights to the same extent as do the laws of the United States. Substantial unauthorized use of our products could have a material adverse effect on our business. We cannot make assurances that our means of protecting our proprietary rights will be adequate or that our competitors will not independently develop similar technology. Additionally, there are risks that arise from the use of intranet networks and the Internet. Although we utilize firewalls and protection software, we cannot be sure that our proprietary information is secured against penetration. Such penetration, if occurs, could have an adverse effect on our business. There can be no assurance that we will not be classified as a passive foreign investment company (a “PFIC”). Based upon our current and projected income, assets and activities, we do not believe that at this time BOS is a passive foreign investment company for U.S. federal income tax purposes, but there can be no assurance that we will not be classified as such in the future. Such classification may have grave tax consequences for U.S. shareholders. One method of avoiding such tax consequences is by making a “qualified electing fund” election for the first taxable year in which the Company is a PFIC. However, such an election is conditioned upon our furnishing U.S. shareholders annually with certain tax information. We do not presently prepare or provide such information, and such information may not be available to U.S. shareholders if we are subsequently determined to be a PFIC. You are advised to consult with your own tax advisor regarding the particular tax consequences related to the ownership and disposition of our ordinary shares under your own particular factual circumstances. Risks related to our ordinary shares: Our share price has been and may continue to be volatile, which could result in substantial losses for individual shareholders. The market price of our ordinary shares has been and may continue to be highly volatile and subject to wide fluctuations. From January 2009 through July 15, 2010, the daily closing price of our ordinary shares in NASDAQ(post reverse-split) has ranged from $0.77 to $3.30 per share. We believe that these fluctuations have been in response to a number of factors including the following, some of which are beyond our control: · adverse world economic and capital market conditions; · downturn in the aviation and aerospace industry; · actual or anticipated variations in our quarterly operating results; · increase in our bank debts; · the acquisition of Summit and of the assets of Dimex Systems; · additions or departures of key personnel; · changes in our target markets, especially in the aviation industry; and · sales of securities in private placements. 12 In addition, the stock market in general, and stocks of technology companies in particular, have from time to time experienced extreme price and volume fluctuations.This volatility is often unrelated or disproportionate to the operating performance of these companies. These broad market fluctuations may adversely affect the market price of our ordinary shares, regardless of our actual operating performance. The Company’s shares may be delisted from the NASDAQ Capital Market if it does not meet NASDAQ’s continued listing requirements. In past years, the Company has received several notices from the NASDAQ Stock Market advising it of non-compliance of its shares for continued listing on the market. Most recently in September 2009, the Company received notices, from the NASDAQ Stock Market that its ordinary shares were subject to delisting from the NASDAQ Global Market for failure to meet NASDAQ’s minimum bid price, the minimum market value of publicly held shares requirement ($5 million) and the shareholders’ equity requirements ($10 million) for continued listing on the Global Market. Consequently, the Company had applied for a transfer of its listing from The Nasdaq Global Market to The Nasdaq Capital Market. The Company had received approval from The Nasdaq Stock Market to transfer the listing, and its ordinary shares are listed on The Nasdaq Capital Market as of October 16, 2009. At that time, the Company satisfied all of The Nasdaq Capital Market continued listing standards other than the $1.00 minimum bid price requirement for which it had until March 15, 2010 to regain compliance. As such, following the recommendation of the Board of Directors, the shareholders of the Company resolved on December 23, 2009 to effect a reverse-split with a 1:5 ratio. On January 12, 2010the Company effected a 1:5 share reverse split, pursuant to which each five ordinary shares of the Company NIS 4.00 nominal value each, were consolidated into one ordinary share, of NIS 20.00 nominal value. On January 27, 2010 the Company received notice from the Nasdaq Stock Market advising that it has regained compliance withtheNasdaq Capital Market’s minimum bid price requirement.However, there can be no assurance that the Company will continue to qualify for listing on the Nasdaq Capital Market. If the Company’s ordinary shares are delisted from the Nasdaq Capital Market, trading in its ordinary shares could be conducted on an electronic bulletin board such as the OTC Bulletin Board. In addition, if the Company’s ordinary shares were delisted from the Nasdaq Capital Market, it would be subject to the so-called penny stock rules that impose restrictive sales practice requirements on broker-dealers who sell those securities.Consequently, de-listing, if it occurred, could affect the ability of the shareholders to sell their ordinary shares in the secondary market.The restrictions applicable to shares that are de-listed, as well as the lack of liquidity for shares that are traded on an electronic bulletin board, may adversely affect the market price of such shares. Risks related to our location in Israel: Political, economic, and security conditions in Israel affect our operations and may limit our ability to produce and sell our products or provide our services. We are incorporated under the laws of the State of Israel, where we also maintain our headquarters and our principal research and development and sales and marketing facilities. Political, economic, security and military conditions in Israel directly influence us. We could be adversely affected by any major hostilities involving Israel, the interruption or curtailment of trade between Israel and its trading partners or a significant downturn in the economic or financial condition of Israel. In January 2006, Hamas, an Islamic movement responsible for many attacks against Israelis, won the majority of the seats in the Parliament of the Palestinian Authority. The election of a majority of Hamas-supported candidates is a major obstacle to relations between Israel and the Palestinian Authority, as well as to the stability in the Middle East as a whole. In addition, the future of the “peace process” with the Palestinians is uncertain and has deteriorated due to Palestinian violence, with the threat of a large-scale attack by Palestinians on Israeli civilians and key infrastructure remaining a constant concern. The past few years of renewed terrorist attacks by the Palestinians has severely affected the Israeli economy in many ways. In June 2007, there was an escalation in violence in the Gaza Strip resulting in Hamas effectively controlling the Gaza Strip and a further escalation in violence has occurred during the first few months of 2008. In July 2006, Israel became involved in a major military conflict with the Hizbullah organization in Lebanon, which subjected the north of Israel to missile attacks.In December 2008, Israel was involved in a military conflict with Hamas, which subjected the South of Israel to missile attacks. Ongoing violence between Israel and the Palestinians as well as tension between Israel and the neighboring Syria and Lebanon may have a material adverse effect on our business, financial condition and results of operations. In addition, several countries still restrict business with Israel and with companies doing business in Israel. We could be adversely affected by adverse developments in the “peace process” or by restrictive laws or policies directed towards Israel or Israeli businesses. 13 Generally, all nonexempt male adult citizens and permanent residents of Israel, are obligated to perform military reserve duty annually, and are subject to being called to active duty at any time under emergency circumstances. While we have operated effectively under these requirements since our incorporation, we cannot predict the full impact of such conditions on us in the future, particularly if emergency circumstances occur. If many of our employees are called for active duty, our business may be adversely affected. Additionally, in recent years Israel has been going through periods of recession in economic activity, resulting in low growth rates and growing unemployment. Our operations could be adversely affected if the economic conditions in Israel deteriorate. Furthermore, Israel is a party to certain trade agreements with other countries, and material changes to these agreements could have an adverse effect on our business. The anti-takeover effects of Israeli laws may delay or deter a change of control of the Company. Under the Israeli Companies Law, a merger is generally required to be approved by the shareholders and Board of Directors of each of the merging companies. Shares held by a party to the merger and certain of its affiliates are not counted towards the required approval. If the share capital of the company that will not be the surviving company is divided into different classes of shares, the approval of each class is also required. A merger may not be approved if the surviving company will not be able to satisfy its obligations. At the request of a creditor, a court may block a merger on this ground. In addition, a merger can be completed only after all approvals have been submitted to the Israeli Registrar of Companies, provided that 30 days have elapsed since shareholder approval was received and 50 days have passed from the time that a proposal for approval of the merger was filed with the Registrar. The Israeli Companies Law provides that an acquisition of shares in a public company must be made by means of a tender offer, if as a result of the acquisition, the purchaser would become a holder of 25% or more of the voting power at general meetings, and no other shareholder owns a 25% stake in the company. Similarly, the Israeli Companies Law provides that an acquisition of shares in a public company must be made by means of a tender offer if, as a result of the acquisition, the purchaser would become a holder of 45% or more of the voting power at general meetings, unless someone else already holds 45% of the voting power. An acquisition from a 25% or 45% holder, which results in the purchaser becoming a 25% or 45% holder respectively, does not require a tender offer. An exception to the tender offer requirement may also apply when the additional voting power is obtained by means of a private placement approved by the general meeting of shareholders. These rules also do not apply if the acquisition is made by way of a merger. 14 The Israeli Companies Law also provides specific rules and procedures for the acquisition of shares held by minority shareholders, if the majority shareholder shall hold more than 90% of the outstanding shares. These laws may have the effect of delaying or deterring a change in control of the Company, thereby limiting the opportunity for shareholders to receive a premium for their shares and possibly affecting the price that some investors are willing to pay for the Company’s securities. All of our directors and most of our officers are non-U.S. residents and enforceability of civil liabilities against them is uncertain. All of our directors and most of our officers reside outside of the United States. Service of process upon them may be difficult to effect within the United States. Furthermore, because the majority of our assets are located in Israel, any judgment obtained in the United States against us or any of our directors and non-U.S. officers may not be collectible within the United States. FORWARD-LOOKING STATEMENTS This prospectus contains or incorporates by reference forward-looking statements that are intended to be, and are hereby identified as, forward looking statements for the purposes of the safe harbor provisions of the Private Securities Reform Act of 1995. These statements address, among other things: our strategy; the anticipated development of our products; the results of completed acquisitions and our ability to make future acquisitions; our anticipated use of proceeds; our projected capital expenditures and liquidity; our development of additional revenue sources; our development and expansion of relationships; the market acceptance of our products; and our technological advancement. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed above and elsewhere in this prospectus. You should therefore not rely on these forward-looking statements, which are applicable only as of the date hereof. We urge you to consider that statements which use the terms “believe”, “do not believe”, “expect”, “plan”, “intend”, “estimate”, “anticipate”, “projections”, “forecast” and similar expressions are intended to identify forward-looking statements. These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the federal securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. We disclaim any obligation to publicly revise any such statements to reflect any change in expectations or in events, conditions, or circumstances on which any such statements may be based. Market data and forecasts used in this prospectus have been obtained from independent industry sources. We have not independently verified the data obtained from these sources and we cannot assure you of the accuracy or completeness of the data. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and additional uncertainties accompanying any estimates of future market size. 15 CAPITALIZATION AND INDEBTEDNESS The table below sets forth our condensed consolidated current liabilities and capitalization at June 30, 2010 on an actual basis. This table was prepared in accordance with the U.S. Generally Accepted Accounting Principles. Consolidated Capitalization (in US thousands of dollars) June 30, 2010 (unaudited) Short term debt Secured $ Unsecured $ Total short term debt $ Long term debt Secured $ Unsecured $ Total long term debt $ Shareholders equity Share capital: Ordinary Shares issued 2,622,971 ordinary shares nominal value NIS 20.00 per share $ Additional paid-in Capital $ Accumulated other comprehensive loss $ ) Accumulated deficit $ ) Total shareholders equity $ USE OF PROCEEDS All of the proceeds from the sale of the ordinary shares offered under this prospectus by selling shareholders are for the account of the selling shareholder. Accordingly, we will not receive any proceeds from the sales of these shares other than the exercise price payable to us upon the exercise of warrants held by the selling shareholders. 16 SELLING SHAREHOLDERS This prospectus relates to the offering by selling shareholders of up to 1,614,382 ordinary shares as follows: July 2009 Debt Financing · 515,325 ordinary shares issuable to seven non-U.S. investors upon the conversion of a convertible loan, pursuant to Loan Agreements entered into in July 2009. The ordinary shares are convertible at a price per share of $3.25 commencing as oftheir respective loan date, subject to 30 days prior notice to the Company. · 515,325 ordinary shares issuable to the seven non-U.S. investors upon the exercise of warrants that were issued to them in connection with the convertible loan. The warrants are exercisable, in whole or in part, from 18 months to 36 months from grant, at an exercise price per ordinary share of $2.75. Conversion of Debt to Dimex Systems · 257,318 ordinary shares issuable to Dimex Systems, upon conversion of a convertible loan outstanding pursuant to Loan Agreements entered into in July 2009 and February 2010.The loans are convertible at a price per share of $3.25 commencing as of their respective loan date, subject to 30 days prior notice to the Company. · 257,318 ordinary shares issuable to Dimex Systems upon the exercise of warrants that were issued to it in connection with July 2009 and February 2010 convertible loans. The warrants are exercisable, in whole or in part, from 18 months to 36 months from grant, at an exercise price per ordinary share of $2.75. · 69,096 shares issuable to Dimex Systems upon the exercise of warrants that were issued to it in February 2010. The warrants are exercisable, in whole or in part from July 2010 through December 2013. The exercise price of the warrants is $3.25 per ordinary shares until August 3, 2011 and $4.00 per ordinary share thereafter. The table below sets forth certain information concerning the number of ordinary shares and warrants owned by the selling shareholders as of July 15, 2010, and the number of ordinary shares and warrants that may be offered from time to time by the selling shareholders under this prospectus. Because the selling shareholders may offer all or some portion of the ordinary shares, BOS has assumed for the purposes of the table below that each of the selling shareholders will sell all of the ordinary shares offered. 17 Shares Owned or Underlying Convertible Securities Prior to Offering (1) Shares Being Offered(2) Shares Beneficially Owned After the Offering (3) Number Percent (4) Number Percent (4) Catalyst Fund 3 Daniel Frish St. Tel Aviv 64731, Israel (5) % % SITA S.A. 27, RTE DE GY1252 Meinier, Geneva, Switzerland (7) % % Bellite Pty Limited 7 Beresford Road, Rose Bay 2029, NSW, Australia (9) % % Telegraph Hill Capital Fund I, LLC 582 Market Street, Suite 700 San Francisco, California 94104 (10) % % Dimex Systems (1988) Ltd. 3 Tvuot Ha’aretz Street, Tel Aviv 69546, Israel(11) 0 0
